                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-489-MOC-DCK

 INTEGRATED GLOBAL SERVICES, INC.,                       )
                                                         )
                 Plaintiff,                              )
                                                         )
    v.                                                   )       ORDER
                                                         )
 CORMETECH, INC.,                                        )
                                                         )
                 Defendant.                              )
                                                         )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Second Consent Motion To

Extend Time To Serve Complaint And Summons” (Document No. 7) filed December 31, 2020.

This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate.

         Having carefully considered the motion and the record, the undersigned will grant the

motion. Further extension of this deadline is unlikely to be allowed.

         IT IS, THEREFORE, ORDERED that Plaintiff’s “Second Consent Motion To Extend

Time To Serve Complaint And Summons” (Document No. 7) is GRANTED. Plaintiff shall serve

its Summons and Complaint on Defendant Cormetech, Inc., or in the alternative file a Notice Of

Voluntary Dismissal, on or before March 5, 2021.

         SO ORDERED.

                                       Signed: January 4, 2021




         Case 3:20-cv-00489-MOC-DCK Document 8 Filed 01/04/21 Page 1 of 1
